FROM MERRIMACK CIRCUIT COURT.
"No assignment of or order for wages to be earned in the future shall be valid against any creditor of the person making such assignment or order, until a copy of such order or assignment, duly accepted in writing on the back thereof, has been filed with the clerk of the town or city where the party making such order or assignment lives." Laws of 1873, ch. 9.
It seems to me very clear that the substance of the transaction between Smith, Leavens, and Sargent was a verbal assignment of his wages, to be earned in the future by Smith, to Leavens, and an acceptance of that verbal order by Sargent on behalf of the Granite Company. To give the arrangement then entered into the effect contended for on behalf of the trustee, — that is, of an employment of Smith by Leavens, and then a letting of him by Leavens to the company, — would be no less than putting form in the place of substance, and countenancing a clear evasion of the statute. I am of opinion that the trustee should be charged.